As filed with the Securities and Exchange Commission on March 27, 2012 Investment Company Act File Number 811-3955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY New York Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: April 30th Date of reporting period: January 31, 2012 Item 1: Schedule of Investments NEW YORK DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS JANUARY 31, 2012 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt Commercial Paper(2.16%) New York Long Island Power Authority LOC State Street Bank & Trust Company 06/04/12 0.09% P-1 A-1+ Total Tax Exempt Commercial Paper Tax Exempt General Obligation Notes and Bonds (26.67%) Cheektowaga CSD, Erie County, NY BAN -Series 2011A (b) 10/18/12 0.61% Churchville-Chili CSD, Monroe County, NY BAN -2012(b) 06/22/12 City School District of the City of Oneonta, Otsego County, NY GO RAN 2011 (b) 08/23/12 City School District of the City of Elmira, Chemung County, NY BAN - 2011 Series B 06/15/12 SP-1+ Clinton CSD Oneida County, NY RAN 2011(b) 06/20/12 Copenhagen CSD Lewis and Jefferson Counties, NY GO BAN 2011 - C 07/27/12 MIG-1 Deposit CSD Broome and Delaware Counties, NY BAN 2011 (b) 06/28/12 Frankfort-Schuyler CSD Herkimer County, NY BAN 2011 (b) 06/22/12 Lafayette CSD Onondaga County, NY RAN, 2011 (b) 06/29/12 Lisbon CSD St. Lawrence County, NY BAN 2011 (b) 06/29/12 Nanuet Union Free School District Rockland County, NY BAN 2011 (b) 10/26/12 Orchard Park CSD, Erie County, NY BAN - 2011 (b) 12/14/12 Village of Port Chester, Westchester County, NY BAN - Series 2011A 02/28/12 MIG-1 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c)(70.76%) Chino Basin Regional Financing Authority RRB (Inland Empire Utilities Agency) - Series 2008B LOC Lloyds TSB Bank PLC 06/01/32 0.06% VMIG-1 A-1+ City of Syracuse Industrial Development Agency Civic Facility RB (Syracuse University Project) - Series 2008A-2 LOC JPMorgan Chase Bank, N.A 12/01/37 VMIG-1 A-1+ Commonwealth of Puerto Rico Public improvement Refunding Bonds Sub-Series 2003 C-5-2 LOC Barclays Bank PLC 07/01/20 P-1 A-1 Dormitory Authority of the State of New York, RB (University of Rochester) - Series 2006 A-1 LOC Bank of America, N.A. 07/01/27 VMIG-1 A-1 Dutchess County, NY IDA Civic Facility RB (Marist College Civic Facility Project) – Series 2005A LOC JPMorgan Chase Bank, N.A. 07/01/35 A-1+ Metropolitan Transportation Authority Dedicated Fund Tax Refunding Bonds - Series 2008 Subseries 2008B-1 LOC Bank of Nova Scotia 11/01/34 A-1+ Metropolitan Transportation Authority Transportation Refunding Bonds - Series 2008A subseries LOC Morgan Stanley 11/01/31 A-1 Metropolitan Transportation Authority Transportation RB - Series 2005 D-2 LOC Landesbank Hessen -Thuringen Girozentrale 11/01/35 VMIG-1 A-1+ New York City IDA CivicFacility RB (2004 Jamaica First Parking, LLC Project) LOC JPMorgan Chase Bank, N.A 03/01/34 A-1+ New York City NY GO Series 1994 A-9 LOC JPMorgan Chase Bank, N.A 08/01/18 VMIG-1 A-1+ New York City Transitional Finance Authority Future Tax Secured Refunding Senior Bonds Fiscal 2003 Subseries A-3
